Exhibit 10.5

 

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

 

This COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as
of December 30, 2015, is entered into among Mark Sieczkarek, a resident of the
United States (“Sieczkarek”); The Gail J. Maderis Revocable Trust, a trust of
the United States ("Maderis"); Jian Ping Fu, a resident of the Republic of China
(“Fu”); Pioneer Pharma (Singapore) Pte. Ltd, a corporation based in Singapore
(“Pioneer”); and T. Alex McPherson, a resident of Canada ("McPherson"),
(collectively, the “Noteholders”), together with China Kington Asset Management
Co. Ltd., in its capacity as collateral agent for the Noteholders (the
“Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)     Certain terms are defined in Section 1 hereof.

 

(2)     Reference is hereby made to that certain (i) Promissory Note, dated as
of December 30, 2015, made by NovaBay Pharmaceuticals, Inc., a Delaware
corporation, as Borrower (the “Borrower”) and payable to Sieczkarek in the
original principal amount of $199,000 (the “First Note”), (ii) Promissory Note,
dated as of December 30, 2015, made by the Borrower and payable to Maderis in
the original principal amount of $71,000 (the “Second Note”); (iii) Promissory
Note, to be dated as of 2016, made by the Borrower and payable to Fu in the
original principal amount of $1,365,000 (the “Third Note”); (iv) Promissory
Note, dated as of December 30, 2015, made by the Borrower and payable to Pioneer
Pharma (Singapore) Pte. Ltd in the original principal amount of $1,365,000 (the
"Fourth Note"); (v) Promissory Note, dated as of December 30, 2015, made by the
Borrower and payable to McPherson in the original principal amount of $20,000
(the "Fifth Note", collectively with the First Note, Second Note, Third Note
and Fourth Note, the “Notes”).

 

(3)     In connection with the Notes, the Borrower and the Collateral Agent for
the benefit of the Secured Creditors (as defined below), entered into that
certain Security Agreement, dated as of the date hereof (as amended, modified,
or supplemented from time to time, the “Security Agreement”).

 

(4)     This Agreement is made for the benefit of the Collateral Agent, and each
of the holders of the Notes (any or all of the foregoing, individually a
“Secured Creditor” and collectively, the “Secured Creditors”).

 

(5)     The Secured Creditors wish to set forth their understandings and
agreements regarding their respective rights and priorities with respect to
amounts recovered through the exercise of any right of set off, payments
received after a Triggering Event (as defined in Section 2.1 below) and proceeds
of the Collateral, and, accordingly, desire to execute this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and the mutual covenants and promises set forth
herein, each of the parties to this Agreement agrees as follows:

 

1.

DEFINITIONS AND TERMS.

 

1.1     Defined Terms. The following terms shall have the meanings herein
specified unless the context otherwise requires:

 

 
 

--------------------------------------------------------------------------------

 

 

“Agreement” shall mean this Collateral Agency and Intercreditor Agreement as the
same may be modified, supplemented or amended from time to time in accordance
with its terms.

 

“Bankruptcy Event” shall mean any of the following shall occur:

 

(i)     the Borrower shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or

 

(ii)     an involuntary case is commenced against the Borrower under the
Bankruptcy Code and the petition is not controverted within 20 Business Days, or
is not dismissed within 60 Business Days, after commencement of the case; or

 

(iii)     a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of the Borrower; or

 

(iv)     the Borrower commences (including by way of applying for or consenting
to the appointment of, or the taking of possession by, a rehabilitator,
receiver, custodian, trustee, conservator or liquidator (collectively, a
“conservator”) of itself or all or any substantial portion of its property) any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, liquidation, rehabilitation,
conservatorship or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower; or

 

(v)     any such proceeding is commenced against the Borrower to the extent such
proceeding is consented by such person or remains undismissed for a period of 60
Business Days; or

 

(vi)     the Borrower is adjudicated insolvent or bankrupt; or

 

(vii)     any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; or

 

(viii)     the Borrower suffers any appointment of any conservator or the like
for it or any substantial part of its property which continues undischarged or
unstayed for a period of 60 Business Days; or

 

(ix)     the Borrower makes a general assignment for the benefit of creditors;
or

 

(x)     any corporate (or similar organizational) action is taken by the
Borrower for the purpose of effecting any of the foregoing.

 

“Business Day” means any day excluding Saturday, Sunday and any legal holiday or
a day on which national banking institutions in the United States are authorized
by law to close.

 

“Collateral” shall mean and include any and all “Collateral,” as such term is
defined in the Security Agreement.

 

“Collateral Agent” shall have the meaning specified in the first paragraph of
this Agreement.

 

“Collateral Documents” shall mean and include the Security Agreement.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Collateral Proceeds” shall mean any and all Proceeds of the Collateral.

 

“Credit Documents” shall mean and include this Agreement, the Notes and the
Collateral Documents.

 

“Credit Document Obligations” shall mean and include:

 

(i)     the principal of and interest on the Notes issued by, and the loans made
to, the Borrower under the Notes, and

 

(ii)     all other obligations and liabilities owing by the Borrower to the
Collateral Agent or any of the Noteholders under any of the Credit Documents to
which the Borrower is now or may hereafter become a party (including, without
limitation, indemnities, fees and other amounts payable thereunder), whether
primary, secondary, direct, contingent, fixed or otherwise,

 

in all cases whether now existing, or hereafter incurred or arising, including
any such interest or other amounts incurred or arising during the pendency of
any bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under section 362(a) of the Bankruptcy Code.

 

“Event of Default” shall mean any default in the payment of principal, interest
or fees, under any Credit Document, or any Bankruptcy Event.

 

“Noteholders” shall have the meaning provided in the Preliminary Statements of
this Agreement.

 

“Notes” shall have the meaning provided in the Preliminary Statements of this
Agreement.

 

“Proceeds” shall mean (i) any “proceeds”, as such term is now or hereafter
defined in the UCC; and (ii) without limitation of the foregoing, in any event,
shall include, but not be limited to, (1) whatever is acquired upon the sale,
lease, license, exchange, or other disposition of any Collateral, (2) whatever
is collected on, or distributed on account of, any Collateral, (3) rights
arising out of any Collateral, (4) claims arising out of the loss or
nonconformity of, defects in, or damage to any Collateral, (5) claims and rights
to any proceeds of any insurance, indemnity, warranty or guaranty payable to a
Noteholder (or the Collateral Agent, as assignee, loss payee or an additional
insured) with respect to any of the Collateral, (6) claims and rights to
payments (in any form whatsoever) made or due and payable to a Noteholder from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority), (7) all
cash, money, checks and negotiable instruments received or held on behalf of the
Collateral Agent pursuant to any lockbox or similar arrangement relating to the
payment of accounts receivable or other Collateral, and (8) any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral.

 

“Secured Creditors” shall have the meaning provided in the Preliminary
Statements of this Agreement.

 

 
-3-

--------------------------------------------------------------------------------

 

 

“Secured Obligations” shall mean and include

 

(i) the Borrower’s obligations in respect of all Credit Document Obligations as
to which it is an obligor;

 

(ii)     any and all sums advanced by the Collateral Agent in compliance with
the provisions of this Agreement or any of the other Credit Documents in order
to preserve the Collateral or to preserve or protect its Security Interest in
such Collateral, including, without limitation, sums advanced to pay or
discharge insurance premiums, taxes, liens and claims; and

 

(iii)     in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities referred to in clauses (i) and
(ii) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder in respect or its Collateral,
together with reasonable attorneys’ fees and court costs.

 

“Security Agreement” shall have the meaning provided in the Preliminary
Statements of this Agreement.

 

“UCC” shall mean the Uniform Commercial Code, as at any time adopted and in
effect in any jurisdiction, specifically including and taking into account all
amendments, supplements, revisions and other modifications of the Uniform
Commercial Code which hereafter are adopted or otherwise take effect.

 

1.2     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, where permitted, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, and (d) unless otherwise
specified, all references herein to sections, Annexes and Exhibits shall be
construed to refer to sections of, and Annexes and Exhibits to, this Agreement.

 

2.

SHARING.

 

2.1     Triggering Event. The liens of the Collateral Agent relating to the
Collateral shall be held by the Collateral Agent for the benefit of the
Noteholders, and, any proceeds realized in respect thereof shall be shared by
the Noteholders and distributed in accordance with the rights and priorities set
forth in this Agreement. Any Collateral Proceeds, Triggering Event Balances,
Triggering Event Payments or Setoff Proceeds (as such terms are defined in
Section 2.2) shall be shared by the Secured Creditors and distributed in
accordance with the rights and priorities set forth in this Agreement. As used
herein, the term “Triggering Event” means (a) the occurrence and continuation of
a Bankruptcy Event with respect to the Borrower, (b) the Collateral Agent’s
receipt of a written notice that the unpaid principal amount of any of the
Secured Obligations has been declared to be then due and payable by the holder
or holders thereof prior to the due date as a result of an event of default, or
(c) any exercise of any right of setoff or banker’s lien by any Secured
Creditor.

 

 
-4-

--------------------------------------------------------------------------------

 

 

2.2     Cash Collateral Account; Application of Proceeds. The Collateral Agent
shall establish an interest-bearing demand deposit cash collateral account
subject to the lien and security interest created by the Collateral Documents
(the “Cash Collateral Account”) in the name of the Collateral Agent into which
the proceeds, payments and amounts described in subsections (a)(i), (a)(ii),
(a)(iii) and (a)(iv) below shall be deposited and from which only the Collateral
Agent may effect withdrawals. Such amounts shall be held by the Collateral Agent
in the Cash Collateral Account and shall be distributed from time to time by the
Collateral Agent in accordance with Section 2.2(b) below.

 

(a)     The following proceeds, payments and amounts shall be deposited and held
by the Collateral Agent in the Cash Collateral Account and shall be distributed
from time to time by the Collateral Agent in accordance with Section 2.2(b)
below:

 

(i)     any proceeds of any collection, recovery, receipt, appropriation,
realization or sale of any or all of the Collateral or the enforcement of the
Collateral Documents (the “Collateral Proceeds”) received by the Collateral
Agent or any Secured Creditor;

 

(ii)     any amounts held in the Cash Collateral Account at the time a
Triggering Event occurs (the “Triggering Event Balances”);

 

(iii)     any payments received or otherwise realized by any Secured Creditor in
respect of any Secured Obligations on or after the date on which a Triggering
Event has occurred (the “Triggering Event Payments”); and

 

(iv)     any amounts received or recovered by any Secured Creditor through any
exercise of any right of setoff or banker’s lien at any time on or after the
occurrence of a Triggering Event (whether by law, contract or otherwise) (the
“Setoff Proceeds”).

 

Each Secured Creditor agrees to deliver any Collateral Proceeds, any Triggering
Event Balances, any Triggering Event Payments and any Setoff Proceeds to the
Collateral Agent within two (2) Business Days after receipt (other than pursuant
to subsection (c) below) of such Collateral Proceeds, Triggering Event Balances,
Triggering Event Payments or Setoff Proceeds.

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     The Collateral Agent shall distribute the proceeds described in
subsections (a)(i), (a)(ii), (a)(iii) and (a)(iv) above which are held in the
Cash Collateral Account to the Collateral Agent and the Secured Creditors in
accordance with the following priorities:

 

first, to the reasonable costs and expenses of the Collateral Agent incurred in
connection with the maintenance of the Cash Collateral Account and any
collection, recovery, receipt, appropriation, legal proceeding (whether by or
against any such party), realization or sale of any or all of the Collateral or
the enforcement of the Collateral Documents;

 

second, after payment in full of all amounts set forth in item first, to the
Secured Creditors in payment of any and all amounts owed to the Secured
Creditors for reimbursement of amounts paid by them to the Collateral Agent in
accordance with Section 4.1 pro rata in proportion to such amounts owed to such
Secured Creditors;

 

third, after payment in full of all amounts set forth in item second, to the
payment and permanent reduction of the principal amount of the outstanding
Secured Obligations, pro rata, based on the proportion that the principal amount
of such outstanding Secured Obligations held by each Secured Creditor at such
time bears to the sum of the principal amount of all such Secured Obligations;

 

fourth, after payment in full of all amounts set forth in item third, to the
payment and permanent reduction of the amount of the outstanding Secured
Obligations representing interest, pro rata, based on the proportion that such
outstanding Secured Obligations representing interest held by each Secured
Creditor at such time bears to the sum of all such Secured Obligations
representing interest;

 

fifth, after payment in full of all amounts set forth in item fourth, to the
payment and permanent reduction of all other outstanding Secured Obligations not
representing principal or interest, pro rata, based on the proportion that such
outstanding Obligations not representing principal or interest held by each
Secured Creditor at such time bears to the sum of all such Secured Obligations
not representing principal or interest; and

 

sixth, after payment in full of all amounts set forth in item fifth, to or at
the direction of the Borrower or as a court of competent jurisdiction may
otherwise direct.

 

The Collateral Agent shall make such distributions promptly after the deposit of
any Collateral Proceeds, Triggering Event Balances, Triggering Event Payments or
Setoff Proceeds into the Cash Collateral Account.

 

2.3     Payment of Obligations; Distributions Recovered. The Borrower agrees
that any amounts received by a Secured Creditor and delivered by such Secured
Creditor to the Collateral Agent pursuant to the terms of this Agreement will
not be deemed to be a payment in respect of any Secured Obligations owing to
such Secured Creditor until such Secured Creditor receives its pro rata share of
such amount from the Collateral Agent and then only to the extent of the actual
payment and receipt of such pro rata share. Notwithstanding anything to the
contrary contained in this Agreement, in each case in which any proceeds (or the
value thereof) or payments are recovered as a preferential or otherwise voidable
payment (whether by a trustee in bankruptcy or otherwise) from the party (the
“Distributor”) which distributed those proceeds to another party or parties
under this Agreement, each party (a “Distributee”) to whom any of those proceeds
were ultimately distributed shall, upon the Distributor’s notice of the recovery
to the Distributee, return to the Distributor an amount equal to the
Distributee’s ratable share of the amount recovered, together with a ratable
share of interest thereon to the extent the Distributor is required to pay
interest thereon computed on the amount to be returned from the date of the
recovery. For purposes of this Agreement, “proceeds” means any payment (whether
made voluntarily or involuntary) from any source, including, without limitation,
any offset of any deposit or other indebtedness, any security (including,
without limitation, any guaranty or any collateral) or otherwise.

 

 
-6-

--------------------------------------------------------------------------------

 

 

3.

The Collateral Agent.

 

3.1     Appointment of Collateral Agent. By execution and delivery hereof, each
Secured Creditor hereby appoints China Kington Asset Management Co. Ltd.
(together with its successors and assigns) as Collateral Agent and its
representative hereunder and under the Credit Documents, and to act as
Collateral Agent hereunder, thereunder, and on behalf of each such Secured
Creditor. The Collateral Agent agrees to act as such upon the express conditions
contained in this Agreement. In performing its functions and duties under this
Agreement and the Credit Documents, the Collateral Agent shall act solely as
agent of the Secured Creditors to the extent, but only to the extent, provided
in this Agreement, and does not assume, and shall not be deemed to have assumed,
any obligation towards or relationship of agency, fiduciary or trust with or for
any other Person, other than as set forth in the Credit Documents.

 

3.2     Directions to Collateral Agent. The Collateral Agent shall take any
action with respect to the Collateral and/or the Credit Documents only as
directed in accordance with Section 4.1 hereof; provided that the Collateral
Agent shall not be obligated to follow any directions given in accordance with
Section 4.1 hereof to the extent that the Collateral Agent has received a
written opinion from its counsel to the effect that such directions are in
conflict with any provisions of law, this Agreement, the Credit Documents, or
any order of any court or administrative agency; provided further that the
Collateral Agent shall not, under any circumstances, be liable to any Secured
Creditor or any other person for following the written directions received in
accordance with Section 4.1 hereof. Any directions given pursuant to Section 4.1
hereof may be withdrawn or modified by the party or parties who originally gave
such directions by delivering written notice of withdrawal or modification to
the Collateral Agent prior to the time when the Collateral Agent takes any
action pursuant to such directions.

 

3.3     Duties and Responsibilities of Collateral Agent. Each Secured Creditor
authorizes the Collateral Agent to take such action on such Secured Creditor’s
behalf and to exercise such powers hereunder as are specifically delegated to
the Collateral Agent by the terms hereof and the terms of the Credit Documents,
together with such powers as are reasonably incidental thereto. The Collateral
Agent shall have only those duties and responsibilities that are expressly
specified in this Agreement and the Credit Documents, and it may perform such
duties by or through its agents or employees. Nothing in this Agreement or the
Credit Documents, express or implied, is intended to or shall be construed as
imposing upon the Collateral Agent any obligations in respect of this Agreement
or such Credit Documents, except as expressly set forth herein or therein. The
Collateral Agent shall not be responsible to any Secured Creditor for the
execution, effectiveness, genuineness, validity, perfection, enforceability,
collectibility, value or sufficiency of the Collateral or the Credit Documents
or for any representations, warranties, recitals or statements made in any
document executed in connection with the Secured Obligations or made in any
written or oral statement or in any financial or other statements, instruments,
reports, certificates or any other documents in connection herewith or therewith
furnished or made by or on behalf of the Borrower or any subsidiary of either of
the Borrower to any Secured Creditor or be required to ascertain or inquire as
to the performance or observance by the Borrower or any of its subsidiaries or
any other pledgor or guarantor of any of the terms, conditions, provisions,
covenants or agreements contained in any document executed in connection with
the Secured Obligations or of the existence or possible existence of any
Triggering Event.

 

 
-7-

--------------------------------------------------------------------------------

 

 

3.4     Liabilities of Collateral Agent. The Collateral Agent shall not be
liable to any Secured Creditor for any action taken or omitted hereunder, under
the Credit Documents, or in connection herewith or therewith except to the
extent caused by the Collateral Agent’s gross negligence or willful misconduct.
The Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any written statement, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons and, except as otherwise specifically provided in this Agreement, shall
be entitled to rely upon the written direction of the Required Creditors (as
defined in Section 4.1) certifying that the persons signing such direction
constitute the “Required Creditors,” and shall be entitled to rely and shall be
fully protected in relying on opinions and judgments of counsel, accountants,
experts and other professional advisors selected by it in good faith and with
due care. The Collateral Agent shall be entitled to refrain from exercising any
power, discretion or authority vested in it under this Agreement or the Credit
Documents, unless and until it has obtained the directions in accordance with
Section 4.1 hereof with respect to the matters covered thereby. The Collateral
Agent shall be entitled to request from each Secured Creditor a certificate
setting out the amount of the respective Secured Obligations held by it for
purposes of calculating distributions pursuant to Section 2.3.

 

3.5     No Action by Secured Creditors. Each Secured Creditor agrees not to take
any action whatsoever to enforce any term or provision of the Credit Documents
or to enforce any of its rights in respect of the Collateral, in each case
except through the Collateral Agent acting in accordance with this Agreement.

 

3.6     Indemnification of Collateral Agent. Each of the Borrower, by its
execution of the signature page of this Agreement, agrees to pay and save the
Collateral Agent harmless from liability for payment of all costs and expenses
of the Collateral Agent in connection with this Agreement or the Credit
Documents, other than liabilities, costs and expenses resulting from the
Collateral Agent’s gross negligence or willful misconduct. Each Secured Creditor
severally agrees to indemnify the Collateral Agent, pro rata (to the extent set
forth in the penultimate sentence of this Section 3.6), to the extent the
Collateral Agent shall not have been reimbursed by or on behalf of the Borrower
or from proceeds of the Collateral or otherwise, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, reasonable expenses (including, without limitation, reasonable counsel
fees and disbursements) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Collateral Agent in
performing its duties hereunder, or under the Credit Documents, in its capacity
as the Collateral Agent in any way relating to or arising out of this Agreement,
the Credit Documents and/or the Collateral; provided that no Secured Creditor
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Collateral Agent’s gross negligence, willful misconduct or
breach of the express terms of this Agreement. For purposes of this Section 3.6
any pro rata calculation shall be on the basis of the outstanding principal
amount of the Secured Obligations held by or for each Secured Creditor at the
time of the act, omission or transaction giving rise to the reimbursement or
indemnity required by this Section 3.6. The provisions of this Section 3.6 shall
survive the payment in full of all the Secured Obligations and the termination
of this Agreement and all other documents executed in connection with the
Secured Obligations.

 

 
-8-

--------------------------------------------------------------------------------

 

 

3.7     Resignation and Replacement of Collateral Agent. The Collateral Agent
may resign at any time by giving thirty (30) calendar days’ prior written notice
thereof to the Secured Creditors and the Borrower, subject to the acceptance of
its appointment by a successor Collateral Agent simultaneously with or prior to
any resignation of the Collateral Agent. Upon any such notice of resignation,
the Required Creditors (as defined in Section 4.1 below) shall have the right to
appoint a successor Collateral Agent. The Collateral Agent may be removed at any
time with or without cause, by an instrument in writing delivered to the
Collateral Agent, the Borrower and the other Secured Creditors by the Required
Creditors (as defined in Section 4.1 below). Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent, and the retiring or removed Collateral Agent shall be discharged from its
duties and obligations under this Agreement and the Credit Documents; provided,
however, that the retiring or removed Collateral Agent will continue to remain
liable for all acts of, or the omission to act by, such retiring or removed
Collateral Agent which occurred prior to such retirement or removal. If no
successor Collateral Agent shall have been so appointed and shall have accepted
such appointment within thirty (30) calendar days after the retiring Collateral
Agent’s giving of notice of resignation, then the retiring Collateral Agent may,
upon prior written notice to the Borrower and the Secured Creditors and on
behalf of the Secured Creditors, appoint a successor Collateral Agent. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Agreement shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the Collateral
Agent under this Agreement and the Credit Documents.

 

3.7     Other Collateral Agency Provisions. The Collateral Agent shall not be
liable for or by reason of (i) any failure or defect in the registration, filing
or recording of any of the Credit Documents, or any notice, caveat or financing
statement with respect to the foregoing, or (ii) any failure to do any act
necessary to constitute, perfect and maintain the priority of the security
interest created by the Credit Documents. Notwithstanding anything to the
contrary contained in this Agreement or any document executed in connection with
any of the Secured Obligations, the Collateral Agent, unless it shall have
actual knowledge thereof, shall not be deemed to have any knowledge of any
Triggering Event unless and until it shall have received written notice from
either of the Borrower or any Secured Creditor describing such Triggering Event
in reasonable detail (including, to the extent known, the date of occurrence of
the same). Upon receipt by the Collateral Agent of any direction by the Required
Creditors, all of the Secured Creditors will be bound by such direction.

 

 
-9-

--------------------------------------------------------------------------------

 

 

4.

Collateral agent’s actions Relating to Defaults and Remedies.

 

4.1     Actions after any Triggering Event. The Required Creditors may, after
any Triggering Event (other than an involuntary bankruptcy proceeding) has
occurred and by giving the Collateral Agent written notice of such election,
instruct and cause the Collateral Agent to exercise its rights and remedies
under the Credit Documents. The Collateral Agent shall follow the instructions
of the Required Creditors with respect to the enforcement action to be taken.
For purposes of this Agreement, the term “Required Creditors” shall mean, at any
time, the Secured Creditors holding, in the aggregate, more than 50% of the sum
of the then currently outstanding principal amount of the Secured Obligations.
Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent shall not commence or otherwise take any action or proceeding
to enforce any Collateral Document or to realize upon any or all of the
Collateral unless and until the Collateral Agent has received instructions in
accordance with this Section 4.1. Upon receipt by the Collateral Agent of any
such instructions, the Collateral Agent shall seek to enforce the Credit
Documents and to realize upon the Collateral in accordance with such
instructions; provided that the Collateral Agent shall not be obligated to
follow any such directions as to which the Collateral Agent has received a
written opinion of its counsel to the effect that such directions are in
conflict with any provisions of law, this Agreement, the Credit Documents, or
any order of any court or administrative agency, and the Collateral Agent shall
not, under any circumstances, be liable to any Secured Creditor or any other
Person for following the written directions received in accordance with this
Section 4.1.

 

4.2     Duties and Responsibilities. The duties and responsibilities of the
Collateral Agent hereunder shall consist of and be limited to (i) selling,
releasing, surrendering, realizing upon or otherwise dealing with, in any manner
and in any order, all or any portion of the Collateral, (ii) exercising or
refraining from exercising any rights, remedies or powers of the Collateral
Agent under this Agreement or the Credit Documents or under applicable law in
respect of all or any portion of the Collateral, (iii) making any demands or
giving any notices under the Credit Documents, (iv) effecting amendments to and
granting waivers under the Credit Documents in accordance with the terms hereof,
and (v) maintaining any cash collateral account under its exclusive dominion and
control for the benefit of the Secured Creditors and making deposits therein and
withdrawals therefrom as necessary to effect the provisions of this Agreement.

 

4.3     Actions Against the Collateral. In the event that the Collateral Agent
proceeds to foreclose upon, collect, sell or otherwise dispose of or take any
other action with respect to any or all of the Collateral or to enforce any
provisions of the Credit Documents or takes any other action pursuant to this
Agreement or any provision of the Credit Documents or requests directions from
the Required Creditors as provided herein, upon the request of the Collateral
Agent or any Secured Creditor, each of the Secured Creditors agrees that such
Secured Creditor (or any agent of or representative for such Secured Creditor)
shall promptly notify the Collateral Agent in writing, as of any time that the
Collateral Agent may specify in such request, (i) of the aggregate amount of the
respective Secured Obligations then owing to such Secured Creditor as of such
date and (ii) such other information as the Collateral Agent may reasonably
request.

 

 
-10-

--------------------------------------------------------------------------------

 

 

4.4     Notice of Triggering Event. Promptly after the Collateral Agent receives
written notice of the occurrence of any Triggering Event pursuant to
Section 2.1, it shall promptly send copies of such notice to each of the Secured
Creditors.

 

4.5.     No Use of Collateral Agent’s Funds. The Collateral Agent shall not be
obliged to expend its own funds in performing its obligations under this
Agreement and shall be entitled to require that the Secured Creditors provide it
with sufficient funds prior to taking any action required under this Agreement.

 

5.

Third Party Beneficiaries.

 

This Agreement is solely for the benefit of the parties hereto and their
respective permitted successors and assigns, and neither of the Borrower nor any
other person or entity, are intended to be third party beneficiaries hereunder
or to have any right, benefit, priority or interest under, or shall have any
right to enforce this Agreement.

 

6.

Relation of Creditors.

 

This Agreement is entered into solely for the purposes set forth herein, and no
Secured Creditor assumes any responsibility to any other party hereto to advise
such other party of information known to such other party regarding the
financial condition of the Borrower or any of their Subsidiaries or of any other
circumstances bearing upon the risk of nonpayment of any obligation. Each
Secured Creditor specifically acknowledges and agrees that nothing contained in
this agreement is or is intended to be for the benefit of the Borrower or any of
their Subsidiaries and nothing contained herein shall limit or in any way modify
any of the obligations of the Borrower to the Secured Creditors.

 

7.

Notice of Certain Events.

 

Each Secured Creditor agrees that upon the occurrence of a Triggering Event, it
shall promptly notify the Collateral Agent of the occurrence of such Triggering
Event. In addition, each Secured Creditor agrees to provide to the Collateral
Agent the amount and currency of its Secured Obligations at such reasonable
times as may be necessary to determine such Secured Creditor’s pro rata share of
the outstanding principal amount of the Secured Obligations.

 

8.

MISCELLANEOUS.

 

8.1     Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under this Agreement), shall be sent (i) by facsimile or email, with a
confirmation of transmission by the transmitting equipment or (ii) by registered
or certified mail with return receipt requested (postage prepaid), or (iii) by a
recognized overnight delivery service (with charges prepaid) to the intended
recipient at the address for notices specified beneath the signature of such
party hereto; or as to any party at such other address as shall be designated by
such party in a notice to each other party. Except as otherwise provided in this
Agreement, all such communication shall be deemed to have been duly given when
actually received.

 

 
-11-

--------------------------------------------------------------------------------

 

 

8.2     Amendments, Waivers, Consents. All amendments, waivers or consents of
any provision of this Agreement shall be effective only if the same shall be in
writing and signed by all of the Secured Creditors.

 

8.3     Releases of Collateral. The parties hereto agree that the Collateral
Agent shall release all or any portion of the Collateral (other than in
connection with the exercise of its rights and remedies pursuant to Section 4)
only upon the receipt by the Collateral Agent of a written approval from the
Required Creditors or confirmation that the Credit Document Obligations have
been paid in full. Upon the receipt of such written approval, the Collateral
Agent shall, at the Borrower’s expense, execute and deliver such releases of its
security interest in such Collateral to be released, and provide a copy of such
releases to each of the Secured Creditors. In connection therewith, the Secured
Creditors hereby irrevocably authorize the Collateral Agent from time to time to
release such Collateral or consent to such release in accordance with the terms
of this Agreement.

 

8.4     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their permitted respective successors
and assigns.

 

8.5     Captions. The captions and Section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

8.6     Conflicts. In the event of a conflict between the terms of this
Agreement and the terms of any of the Credit Documents, the terms of this
Agreement shall control.

 

8.7     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together will constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

8.8     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN THE STATE OF DELAWARE.

 

8.9     Merger. This Agreement and the Credit Documents supersede all prior
agreements, written or oral, among the parties with respect to the subject
matter of such agreements.

 

8.10     Independent Investigation. None of the Collateral Agent or any of the
Secured Creditors, nor any of their respective directors, officers, agents or
employees, shall be responsible to any of the others for the solvency or
financial condition of the Borrower or the ability of the Borrower to repay any
of the Secured Obligations, or for the value, sufficiency, existence or
ownership of any of the Collateral, or the statements of the Borrower, oral or
written, or for the validity, sufficiency or enforceability of any of the
Secured Obligations or any document or agreement executed or delivered in
connection with or pursuant to any of the foregoing. Each Secured Creditor has
entered into its respective financial agreements with the Borrower based upon
its own independent investigation, and makes no warranty or representation to
the other, nor does it rely upon any representation by any of the others, with
respect to the matters identified or referred to in this Section.

 

 
-12-

--------------------------------------------------------------------------------

 

 

8.11     Severability. In case any one or more of the provisions contained in
this Agreement shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby.

 

8.12     Effect of Bankruptcy or Insolvency. This Agreement shall continue in
effect notwithstanding the bankruptcy or insolvency of any party hereto or the
Borrower or any of its Subsidiaries.

 

[Remainder of page intentionally left blank]

 

 
-13-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

CHINA KINGTON ASSET MANAGEMENT CO. LTD., as the Collateral Agent

 

By:      /s/ Eric Wu                                       

Name: Eric Wu

Title: Partner, Senior Vice President

 

Address for Notices:   Suite 6C, Building 3, You You Century Plaza, No. 428 Yang
Gao

South Road, Pu Dong New District, Shanghai, P.R. China

Attention: Bob Wu

Email: wubing98@gmail.com

Tel: 86 21 2028 0208   Facsimile: 86 21 5020 3616

 

 

Mark Sieczkarek, as a Noteholder

 

 

/s/ Mark Sieczkarek                                                    

 

Address for Notices:   [At the address and contact information most recently

on the books and records of the company.]

 

 

Jian Ping Fu, as a Noteholder

 

 

/s/ Jian Ping Fu                                                           

 

Address for Notices:   Suite 6C, Building 3, You You Century Plaza, No. 428 Yang
Gao

South Road, Pu Dong New District, Shanghai, P.R. China

Attention: Bob Wu

Email: wubing98@gmail.com

Tel: 86 21 2028 0208   Facsimile: 86 21 5020 3616





 

 
S-1

--------------------------------------------------------------------------------

 

 

Pioneer Pharma (Singapore) Pte. Ltd., as a Noteholder

 

 

/s/ Xinzhou Li (Paul Li)                                              

 

Address for Notices:   33A Chander Road, Singapore 219539

Tel: +65 98116356

Attention: Xinzhou Li (Paul Li)

Email: paul.li@pioneer-pharma.com

 

 

Gail J. Maderis Revocable Trust, as a Noteholder:

 

/s/ Gail J. Maderis                                                       

 

Address for Notices:   [At the address and contact information most recently

on the books and records of the company.]

 

 

T. Alex McPherson, as a Noteholder:

 

/s/ T. Alex McPherson                                               

 

Address for Notices:   [At the address and contact information most recently

on the books and records of the company.]

 

 
S-2

--------------------------------------------------------------------------------

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND CONSENTS TO THE FOREGOING.

 

BORROWER:

 

NOVABAY PHARMACEUTICALS, INC.

 

 

By:      /s/ Justin Hall                                                  

Name: Justin Hall

Title: General Counsel

 

 

 

Address for Notices:

 

5980 Horton Street, Suite 550

Emeryville, CA 94608
Facsimile: (510) 225-0371

 

Email: jhall@novabay.com

 

 

A-1